DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31-32 and 51 are objected to because of the following informalities:  
Claim 31 recites in line 1 “wherein ring, sleeve, and annular member”. The limitation should be amended to recite “wherein said ring, sleeve, and annular member” for grammatical purposes and to 
Claim 32 recites in line 1 “wherein ring, sleeve, and annular member”. The limitation should be amended to recite “wherein said ring, sleeve, and annular member”. 
Claim 51 recites in line 15 recites “medical-grade silicon”.  The limitation should be amended to recite “medical-grade silicone”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/226441 to Crafton.  

    PNG
    media_image1.png
    489
    870
    media_image1.png
    Greyscale
Regarding Claim 1, Crafton teaches a pessary (Fig. 1, element 12; the embodiment shown in Fig. 14 will be used for reference) configured to prevent the preterm birth of a fetus comprising: a ring (See Annotated Fig. 14 below) having a first edge and a second edge and an outer surface between said first and second edges and an interior surface between said first and second edges; a sleeve having a first edge and a second edge and an outer surface between said first and second edges of said sleeve and an interior surface between said first and second edges of said sleeve (See Annotated Fig. 3 on next page; Fig. 3 is used for annotation since it displays the interior surface the sleeve of the pessary; however, it evident that all of the disclosed embodiments include an interior surface), said sleeve generally supported within said ring; and an annular member having an outer edge and an inner edge (See Annotated Fig. 3 and 14 below; the annular member is defined by the portion of the flange extending from the sleeve, as shown in Fig. 3; when the flange inverts, the remaining portion of the flange defines 

    PNG
    media_image2.png
    371
    808
    media_image2.png
    Greyscale

the ring, as shown in Fig. 14; once again, the Fig. 3 embodiment is used for annotation to show the region where the sleeve merges with the flange; however, it evident that all of the disclosed embodiments include such a region), said outer edge of said annular member attached to the first edge of said ring and the inner edge of the annular member attached to the first edge of the sleeve supporting said sleeve within said ring, said annular member having a superior surface between the outer edge and inner edges of  the annular member and an inferior surface opposite said superior surface, wherein upon final placement of the pessary within the vagina at least a portion of the interior surface of said sleeve being configured to contact at least a portion of the cervix (Par. 0037; Fig. 2) and at least a portion of the superior surface of the annular member and at least a portion of the outer surface of the ring being configured to contact at least a portion of the vagina (Par. 0059; the annular member and ring are configured to provide "lift", the lift is generated by the annular member and ring contacting the vagina to counter the downward pressure) .
Regarding Claim 3, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the annular member includes a plurality of apertures providing communication between the superior surface and the inferior surface (Fig. 15 discloses apertures 252 on the annular member and ring; Crafton further discloses in Par. 0061 that the apertures may be provided anywhere on the pessary which includes the annular member). 
Regarding Claim 4, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein said ring includes a plurality of apertures providing communication between the superior surface and the inferior surface (Fig. 15 discloses apertures 252 on the annular member and ring; Crafton further discloses in Par. 0061 that the apertures may be provided anywhere on the pessary which includes the ring). 
Regarding Claim 5, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein said pessary includes a plurality of radially oriented apertures along the first edge of ring (Fig. 15; apertures 252 are radially oriented and disposed along the annular member and ring, therefore the apertures are disposed along the first edge of the ring).
Regarding Claim 6, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein said pessary includes a plurality of radially oriented apertures along outer edge of the annular member (Fig. 15; apertures 252 are radially oriented and disposed along the annular member and ring, therefore the apertures are disposed along the outer edge of the annular member).
Regarding Claim 7, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the distance between the first and second edges of said sleeve is greater than the distance between the first and second edges of said ring (Fig. 14; Crafton teaches the ring may be a variety and shapes and lengths; in some embodiments, as in Annotated Fig. 14.1 on next page, it is evident the sleeve is longer than the flange; and therefore the distance between the first and second edges of the sleeve is greater than the distance between the first and second edges of said ring). 

    PNG
    media_image3.png
    362
    418
    media_image3.png
    Greyscale

Regarding Claim 8, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring (Fig. 14; Crafton teaches the ring may be a variety of shapes and lengths, ranging from very little to no length [bottom left] to matching the full length of the sleeve [top right and middle left]; it is evident that in embodiments with shorts ring lengths, the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring). 
Furthermore, Crafton teaches that the size and the shape of the device may be chosen according the patient’s anatomy (Par. 0036).  It would be obvious to one of ordinary skill in the art to choose relative size of the sleeve and the ring, such that the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring, in order to provide an optimal fit within the patient, and to provide the desired amount of lift (Par. 0059). Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Regarding Claim 9, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the distance between the first and second edges of said sleeve is at least 75% greater than the distance between the first and second edges of said ring (Fig. 14; Crafton teaches the ring may be a variety of shapes and lengths, ranging from very little to no length [bottom left] to matching the full length of the sleeve [top right and middle left]; it is evident that in embodiments with short ring lengths, the distance between the first and second edges of said sleeve is at least 75% greater than the distance between the first and second edges of said ring). 
Furthermore, Crafton teaches that the size and the shape of the device may be chosen according the patient’s anatomy (Par. 0036).  It would be obvious to one of ordinary skill in the art to choose relative size of the sleeve and the ring, such that the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring, in order to provide an optimal fit within the patient, and to provide the desired amount of lift (Par. 0059). Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Regarding Claim 10, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the distance between the first and second edges of said sleeve is at least twice the distance between the first and second edges of said ring (Fig. 14; Crafton teaches the ring may be a variety of shapes and lengths, ranging from very little to no length [bottom left] to matching the full length of the sleeve [top right and middle left]; it is evident that in embodiments with short ring lengths, the distance between the first and second edges of said sleeve is at least twice the distance between the first and second edges of said ring). 
Furthermore, Crafton teaches that the size and the shape of the device may be chosen according the patient’s anatomy (Par. 0036).  It would be obvious to one of ordinary skill in the art to choose relative size of the sleeve and the ring, such that the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring, in order to provide an optimal fit within the patient, and to provide the desired amount of lift (Par. 0059). Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the distance between the first and second edges of said sleeve is at least 50% greater than the distance between the first and second edges of said ring, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Crafton, or, in the alternative, under 35 U.S.C. 103 as obvious over Crafton. 
Regarding Claim 2, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches wherein said sleeve includes a plurality of apertures providing communication between the interior surface and the outer surface of said sleeve (Crafton discloses a plurality of apertures in Par.  0061, Crafton further discloses that the apertures may be provided anywhere on the pessary which includes the sleeve).
In the alternative, regarding Claim 2, Crafton teaches all of the limitations of claim 1 as discussed above, and further teaches a plurality of apertures (Par. 0061), but does not expressly disclose wherein said sleeve includes a plurality of apertures providing communication between the interior surface and the outer surface of said sleeve.   
However, Crafton further discloses that the apertures may be provided anywhere on the pessary, which includes the sleeve.  Furthermore, Crafton already explicitly teaches a plurality of apertures on the ring and the annular member (Fig. 15), therefore the suggestion of apertures in other locations on the device is suggestive of the plurality of apertures provided on the sleeve, since the device consists only of the sleeve, ring, and annular member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the sleeve of the device such that said sleeve includes a plurality of apertures providing communication between the interior surface and the outer surface of said sleeve, as taught by Crafton, in order to administer the medication as desired (Par. 0061). 
Claim(s) 11-12, 14-15, 17-18, 33-34, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton, as applied to claim 1 above, and further in view of US Patent App. Pub. 2019/0008674 to Myers. 
Regarding Claim 11, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the interior surface of the sleeve is coated with a biological beneficial medication. 
Myers teaches an analogous invention directed to a pessary device (Fig. 8-12, element 100) for preventing preterm birth, and further teaches wherein the interior surface of the sleeve is coated with a biological beneficial medication (Par. 0097 teaches that the device may have a medication coating; therefore, Myers teaches the interior surface of the sleeve coated with a biological beneficial medication since a coating would cover any surface of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton such that the interior surface of the sleeve is coated with a biological beneficial medication, as taught by Myers, in order to delay preterm birth (Par. 0041; Myers discloses that progesterone is used in treatment to minimize the likelihood of preterm birth). 
Regarding Claim 12, the modified device of Crafton and Myers teaches all of the limitations of claim 11 as discussed above, and Myers further teaches the medication comprises progesterone (Par. 0097). 
Regarding Claim 14, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the superior surface of the annular member is coated with a biological beneficial medication. 
Myers teaches an analogous invention directed to a pessary device (Fig. 8-12, element 100) for preventing preterm birth, and further teaches wherein the superior surface of the annular member is coated with a biological beneficial medication (Par. 0097 teaches that the device may have a medication coating; therefore, Myers teaches the superior surface of the annular member is coated with a biological beneficial medication since a coating would cover any surface of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton such that the superior surface of the annular member is coated with a biological beneficial medication, as taught by Myers, in order to delay preterm birth (Par. 0041; Myers discloses that progesterone is used in treatment to minimize the likelihood of preterm birth). 
Regarding Claim 15, the modified device of Crafton and Myers teaches all of the limitations of claim 14 as discussed above, and Myers further teaches the medication comprises progesterone (Par. 0097). 
Regarding Claim 17, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the outer surface of said ring is coated with a biological beneficial medication. 
Myers teaches an analogous invention directed to a pessary device (Fig. 8-12, element 100) for preventing preterm birth, and further teaches wherein the outer surface of said ring is coated with a biological beneficial medication (Par. 0097 teaches that the device may have a medication coating; therefore, Myers teaches outer surface of said ring is coated with a biological beneficial medication since a coating would cover any surface of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton such that the outer surface of said ring is coated with a biological beneficial medication, as taught by Myers, in order to delay preterm birth (Par. 0041; Myers discloses that progesterone is used in treatment to minimize the likelihood of preterm birth). 
Regarding Claim 18, the modified device of Crafton and Myers teaches all of the limitations of claim 14 as discussed above, and Myers further teaches the medication comprises progesterone (Par. 0097). 

    PNG
    media_image1.png
    489
    870
    media_image1.png
    Greyscale
Regarding Claim 33, Crafton teaches a pessary (Fig. 1, element 12; the embodiment shown in Fig. 14 will be used for reference) configured to prevent the preterm birth of a fetus comprising: a ring (See Annotated Fig. 14 below) having a first edge and a second edge and an outer surface between said first and second edges and an interior surface between said first and second edges; a sleeve having a first edge and a second edge and an outer surface between said first and second edges of said sleeve and an interior surface between said first and second edges of said sleeve (See Annotated Fig. 3 on next page; Fig. 3 is used for annotation since it displays the interior surface the sleeve of the pessary; however, it evident that all of the disclosed embodiments include an interior surface), said sleeve generally supported within said ring; and an annular member having an outer edge and an inner edge (See Annotated Fig. 3 and 14 below; the annular member is defined by the portion of the flange extending from the sleeve, as shown in Fig. 3; when the flange inverts, the remaining portion of the flange defines the ring, as shown in Fig. 14; once again, the Fig. 3 embodiment is used for annotation to show the region where the sleeve merges with the flange; however, it evident that all of the disclosed embodiments include such a region), said outer edge of said annular member attached to the first edge of said ring and the inner edge of the annular member attached to the first edge of the sleeve supporting said sleeve within said ring, said annular member having a superior surface between the outer edge and inner edges of  the 
    PNG
    media_image2.png
    371
    808
    media_image2.png
    Greyscale
annular member and an inferior surface opposite said superior surface, wherein upon final placement of the pessary within the vagina at least a portion of the interior surface of said sleeve being configured to contact at least a portion of the cervix (Par. 0037; Fig. 2) and at least a portion of the superior surface of the annular member and at least a portion of the outer surface of the ring being configured to contact at least a portion of the vagina (Par. 0059; the annular member and ring are configured to provide "lift", the lift is generated by the annular member and ring contacting the vagina to counter the downward pressure).  However, Crafton is silent regarding wherein the interior surface of the sleeve is coated with a biological beneficial medication. 
Myers teaches an analogous invention directed to a pessary device (Fig. 8-12, element 100) for preventing preterm birth, and further teaches wherein the interior surface of the sleeve is coated with a biological beneficial medication (Par. 0097 teaches that the device may have a medication coating; therefore, Myers teaches the interior surface of the sleeve coated with a biological beneficial medication since a coating would cover any surface of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton such that the interior surface of the sleeve is coated with a biological beneficial medication, as taught by Myers, in order to delay preterm birth (Par. 0041; Myers discloses that progesterone is used in treatment to minimize the likelihood of preterm birth). 
Regarding Claim 34, the modified device of Crafton and Myers teaches all of the limitations of claim 33 as discussed above, and Myers further teaches the medication comprises progesterone (Par. 0097). 
Regarding Claim 36, Crafton teaches all of the limitations of claim 33 as discussed above, but is silent regarding wherein the superior surface of the annular member is coated with a biological beneficial medication. 
Myers teaches an analogous invention directed to a pessary device (Fig. 8-12, element 100) for preventing preterm birth, and further teaches wherein the superior surface of the annular member is coated with a biological beneficial medication (Par. 0097 teaches that the device may have a medication coating; therefore, Myers teaches the superior surface of the annular member is coated with a biological beneficial medication since a coating would cover any surface of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton such that the superior surface of the annular member is coated with a biological beneficial medication, as taught by Myers, in order to delay preterm birth (Par. 0041; Myers discloses that progesterone is used in treatment to minimize the likelihood of preterm birth). 
Regarding Claim 37, the modified device of Crafton and Myers teaches all of the limitations of claim 36 as discussed above, and Myers further teaches the medication comprises progesterone (Par. 0097). 
Regarding Claim 39, Crafton teaches all of the limitations of claim 33 as discussed above, but is silent regarding wherein the outer surface of said ring is coated with a biological beneficial medication. 
Myers teaches an analogous invention directed to a pessary device (Fig. 8-12, element 100) for preventing preterm birth, and further teaches wherein the outer surface of said ring is coated with a biological beneficial medication (Par. 0097 teaches that the device may have a medication coating; therefore, Myers teaches outer surface of said ring is coated with a biological beneficial medication since a coating would cover any surface of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton such that the outer surface of said ring is coated with a biological beneficial medication, as taught by Myers, in order to delay preterm birth (Par. 0041; Myers discloses that progesterone is used in treatment to minimize the likelihood of preterm birth). 
Regarding Claim 40, the modified device of Crafton and Myers teaches all of the limitations of claim 39 as discussed above, and Myers further teaches the medication comprises progesterone (Par. 0097). 
Claim(s) 13, 16, 19, 35, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton and Myers, as applied to claims 1 and 33 above, and further in view of U.S. Patent No. 6,086,909 to Harrison. 
Regarding Claim 13, the modified device of Crafton and Myers teaches all of the limitations of claim 11 as discussed above, but is silent regarding wherein the medication comprises prostaglandin inhibitors. 
Harrison teaches an analogous invention directed to a pessary device for delivering medication to the cervix or uterus (Col. 2, lines 36-43;  Col. 3, lines 24-42). Harrison further teaches wherein the medication comprises prostaglandin inhibitors  (Col. 7, lines 27-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medication of the device of Crafton and Myers to comprise prostaglandin inhibitors, as taught by Harrison, in order to reduce uterine contractions (Col. 7, lines 27-50) since Crafton is designed to reduce preterm birth, and one of ordinary skill in the art would recognize that reducing uterine contractions would help reduce the likelihood of preterm birth. Furthermore, in the event of preterm birth, Harrison also teaches that prostaglandin inhibitors also relieve pain associated with uterine contractions. 
Regarding Claim 16, the modified device of Crafton and Myers teaches all of the limitations of claim 14 as discussed above, but is silent regarding wherein the medication comprises prostaglandin inhibitors. 
Harrison teaches an analogous invention directed to a pessary device for delivering medication to the cervix or uterus (Col. 2, lines 36-43;  Col. 3, lines 24-42). Harrison further teaches wherein the medication comprises prostaglandin inhibitors  (Col. 7, lines 27-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medication of the device of Crafton and Myers to comprise prostaglandin inhibitors, as taught by Harrison, in order to reduce uterine contractions (Col. 7, lines 27-50) since Crafton is designed to reduce preterm birth, and one of ordinary skill in the art would recognize that reducing uterine contractions would help reduce the likelihood of preterm birth. Furthermore, in the event of preterm birth, Harrison also teaches that prostaglandin inhibitors also relieve pain associated with uterine contractions. 
Regarding Claim 19, the modified device of Crafton and Myers teaches all of the limitations of claim 17 as discussed above, but is silent regarding wherein the medication comprises prostaglandin inhibitors. 
Harrison teaches an analogous invention directed to a pessary device for delivering medication to the cervix or uterus (Col. 2, lines 36-43;  Col. 3, lines 24-42). Harrison further teaches wherein the medication comprises prostaglandin inhibitors  (Col. 7, lines 27-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medication of the device of Crafton and Myers to comprise prostaglandin inhibitors, as taught by Harrison, in order to reduce uterine contractions (Col. 7, lines 27-50) since Crafton is designed to reduce preterm birth, and one of ordinary skill in the art would recognize that reducing uterine contractions would help reduce the likelihood of preterm birth. Furthermore, in the event of preterm birth, Harrison also teaches that prostaglandin inhibitors also relieve pain associated with uterine contractions. 
Regarding Claim 35, the modified device of Crafton and Myers teaches all of the limitations of claim 33 as discussed above, but is silent regarding wherein the medication comprises prostaglandin inhibitors. 
Harrison teaches an analogous invention directed to a pessary device for delivering medication to the cervix or uterus (Col. 2, lines 36-43;  Col. 3, lines 24-42). Harrison further teaches wherein the medication comprises prostaglandin inhibitors  (Col. 7, lines 27-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medication of the device of Crafton and Myers to comprise prostaglandin inhibitors, as taught by Harrison, in order to reduce uterine contractions (Col. 7, lines 27-50) since Crafton is designed to reduce preterm birth, and one of ordinary skill in the art would recognize that reducing uterine contractions would help reduce the likelihood of preterm birth. Furthermore, in the event of preterm birth, Harrison also teaches that prostaglandin inhibitors also relieve pain associated with uterine contractions. 
Regarding Claim 38, the modified device of Crafton and Myers teaches all of the limitations of claim 36 as discussed above, but is silent regarding wherein the medication comprises prostaglandin inhibitors. 
Harrison teaches an analogous invention directed to a pessary device for delivering medication to the cervix or uterus (Col. 2, lines 36-43;  Col. 3, lines 24-42). Harrison further teaches wherein the medication comprises prostaglandin inhibitors  (Col. 7, lines 27-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medication of the device of Crafton and Myers to comprise prostaglandin inhibitors, as taught by Harrison, in order to reduce uterine contractions (Col. 7, lines 27-50) since Crafton is designed to reduce preterm birth, and one of ordinary skill in the art would recognize that reducing uterine contractions would help reduce the likelihood of preterm birth. Furthermore, in the event of preterm birth, Harrison also teaches that prostaglandin inhibitors also relieve pain associated with uterine contractions. 
Regarding Claim 41, the modified device of Crafton and Myers teaches all of the limitations of claim 39 as discussed above, but is silent regarding wherein the medication comprises prostaglandin inhibitors. 
Harrison teaches an analogous invention directed to a pessary device for delivering medication to the cervix or uterus (Col. 2, lines 36-43;  Col. 3, lines 24-42). Harrison further teaches wherein the medication comprises prostaglandin inhibitors  (Col. 7, lines 27-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medication of the device of Crafton and Myers to comprise prostaglandin inhibitors, as taught by Harrison, in order to reduce uterine contractions (Col. 7, lines 27-50) since Crafton is designed to reduce preterm birth, and one of ordinary skill in the art would recognize that reducing uterine contractions would help reduce the likelihood of preterm birth. Furthermore, in the event of preterm birth, Harrison also teaches that prostaglandin inhibitors also relieve pain associated with uterine contractions. 
Claim(s) 20-23, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton, as applied to claim 1 above, and further in view of  US Patent App. Pub. 2014/0073879 to Cantor. 
Regarding Claim 20, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding said pessary further comprising a sensor supported within the sleeve. 
Cantor teaches an analogous device directed to a pessary device (Fig. 2) for monitoring preterm labor (Par. 0058).  Cantor further teaches said pessary further comprising a sensor supported within the sleeve (Par. 0059 discloses impedance, pH, and temperature sensing electrodes as the sensor; Par. 0064 discloses the electrodes on the inner surface of element 20, which is analogous to the sleeve since in contact with the cervix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to include a sensor supported within the sleeve, as taught by Cantor, in order to measure contractions of the uterus in order to predict the onset of labor (Par. 0015). 
Regarding Claim 21, the modified device of Crafton and Cantor teaches all of the limitations of claim 20 as discussed above, and including the limitations of claims 21 as the device has already been modified to include a sensor where said sensor generates a signal indicative the pH of the patient proximate her cervix (Cantor, Par. 0059 discloses the sensor converts the measured signals to digital data, the digital data is a signal indicative of the pH). 
Regarding Claim 22, the modified device of Crafton and Cantor teaches all of the limitations of claim 20 as discussed above, and including the limitations of claims 22 as the device has already been modified to include a sensor where said sensor generates a signal indicative of the temperature of the patient proximate her cervix (Cantor, Par. 0059 discloses the sensor converts the measured signals to digital data, the digital data is a signal indicative of the temperature). 
Regarding Claim 23, the modified device of Crafton and Cantor teaches all of the limitations of claim 20 as discussed above, and including the limitations of claims 23 as the device has already been modified to include a sensor where said wherein said sensor generates a signal indicative of the movement of the patient's cervix (Cantor, Par. 0032 discloses impedance is indicate of cervix effacement and dilation which describe movement of the cervix). 

    PNG
    media_image1.png
    489
    870
    media_image1.png
    Greyscale
Regarding Claim 42, Crafton teaches a pessary (Fig. 1, element 12; the embodiment shown in Fig. 14 will be used for reference) configured to prevent the preterm birth of a fetus comprising: a ring (See Annotated Fig. 14 below) having a first edge and a second edge and an outer surface between said first and second edges and an interior surface between said first and second edges; a sleeve having a first edge and a second edge and an outer surface between said first and second edges of said sleeve 
    PNG
    media_image2.png
    371
    808
    media_image2.png
    Greyscale
and an interior surface between said first and second edges of said sleeve (See Annotated Fig. 3 above; Fig. 3 is used for annotation since it displays the interior surface the sleeve of the pessary; however, it evident that all of the disclosed embodiments include an interior surface), said sleeve generally supported within said ring; and an annular member having an outer edge and an inner edge (See Annotated Fig. 3 and 14 above; the annular member is defined by the portion of the flange extending from the sleeve, as shown in Fig. 3; when the flange inverts, the remaining portion of the flange defines the ring, as shown in Fig. 14; once again, the Fig. 3 embodiment is used for annotation to show the region where the sleeve merges with the flange; however, it evident that all of the disclosed embodiments include such a region), said outer edge of said annular member attached to the first edge of said ring and the inner edge of the annular member attached to the first edge of the sleeve supporting said sleeve within said ring, said annular member having a superior surface between the outer edge and inner edges of  the annular member and an inferior surface opposite said superior surface, wherein upon final placement of the pessary within the vagina at least a portion of the interior surface of said sleeve being configured to contact at least a portion of the cervix (Par. 0037; Fig. 2) and at least a portion of the superior surface of the annular member and at least a portion of the outer surface of the ring being configured to contact at least a portion of the vagina (Par. 0059; the annular member and ring are configured to provide "lift", the lift is generated by the annular member and ring contacting the vagina to counter the downward pressure) . However, Crafton is silent regarding said pessary further comprising a sensor supported within the sleeve. 
Cantor teaches an analogous device directed to a pessary device (Fig. 2) for monitoring preterm labor (Par. 0058).  Cantor further teaches said pessary further comprising a sensor supported within the sleeve (Par. 0059 discloses impedance, pH, and temperature sensing electrodes as the sensor; Par. 0064 discloses the electrodes on the inner surface of element 20, which is analogous to the sleeve since in contact with the cervix). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to include a sensor supported within the sleeve, as taught by Cantor, in order to measure contractions of the uterus in order to predict the onset of labor (Par. 0015). 
Regarding Claim 43, the modified device of Crafton and Cantor teaches all of the limitations of claim 42 as discussed above, and including the limitations of claim 43 as the device has already been modified to include a sensor where said sensor generates a signal indicative the pH of the patient proximate her cervix (Cantor, Par. 0059 discloses the sensor converts the measured signals to digital data, the digital data is a signal indicative of the pH). 
Regarding Claim 44, the modified device of Crafton and Cantor teaches all of the limitations of claim 42 as discussed above, and including the limitations of claim 44 as the device has already been modified to include a sensor where said sensor generates a signal indicative of the temperature of the patient proximate her cervix (Cantor, Par. 0059 discloses the sensor converts the measured signals to digital data, the digital data is a signal indicative of the temperature). 
Regarding Claim 45, the modified device of Crafton and Cantor teaches all of the limitations of claim 42 as discussed above, and including the limitations of claims 45 as the device has already been modified to include a sensor where said wherein said sensor generates a signal indicative of the movement of the patient's cervix (Cantor, Par. 0032 discloses impedance is indicate of cervix effacement and dilation which describe movement of the cervix). 
Claim(s) 20, 24, 42, and 46 rejected under 35 U.S.C. 103 as being unpatentable over Crafton, as applied to claim 1 above, and further in view of US Patent App. Pub. 2019/0160332 to Beer, as evidenced by “Association between preterm labour and pelvic floor muscle function” by Turhan Aran. 
Regarding Claim 20, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding said pessary further comprising a sensor supported within the sleeve. 
Beer teaches an analogous device directed to an intravaginal device (Fig. 1, element 110) which is used to help a user strengthen the pelvic floor (Par. 0025).  The device of Beer is analogous art to Crafton since Beer is within the same field of endeavor, as evidenced by “Association between preterm labour and pelvic floor muscle function” by Turhan Aran.  Aran teaches that weak pelvic floor muscles may cause preterm labor, and that pelvic floor physical therapy may help reduce the risk of preterm birth. Beer goes on to teach the device further comprising a sensor supported within the sleeve (Fig. 2, element 200 is a sensor as disclosed in Par. 0059; sensor 200 is supported on the ring, which is analogous to the sleeve of Crafton since it is in contact with the cervix as disclosed in Par. 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to include a sensor supported within the sleeve, as taught by Beer, in order to described a user’s pelvic floor muscle movement, pressure, strength, or quality, and to characterize the health of the pelvic floor (Par. 0047).  
Regarding Claim 24, the modified device of Crafton and Beer teaches all of the limitations of claim 20 as discussed above, but does not expressly teach wherein said sensor generates a signal indicative of the orientation of the patient. 
However, Beer further discloses the intravaginal device comprising a sensor which generates a signal indicative of the orientation of the patient  (Beer, Par. 0150; the sensor may be a movement sensor, gyroscope, accelerometer, tilt sensor, etc.; these types of sensors generate signals indicative of orientation; the signal is indicate of the orientation of the patient with respect to the patient’s pelvic floor; furthermore, the sensor or combination of sensors is capable to determine the orientation of the device in the x, y, and z axis, which is indicate of the orientation of the patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Crafton and Beer, such that the sensor generates a signal indicative of the orientation of the patient, as taught by Beer, in order to measure a movement of at least one muscle of the pelvic floor (Par. 0059), or to determine whether the device is inserted properly (Par. 0059). 
Regarding Claim 42, Crafton teaches a pessary (Fig. 1, element 12; the embodiment shown in Fig. 14 will be used for reference) configured to prevent the preterm birth of a fetus comprising: a ring (See Annotated Fig. 14 next page) having a first edge and a second edge and an outer surface between said first and second edges and an interior surface between said first and second edges; a sleeve having a first edge and a second edge and an outer surface between said first and second edges of said sleeve and an interior surface between said first and second edges of said sleeve (See Annotated Fig. 3 on next page; Fig. 3 is used for annotation since it displays the interior surface the sleeve of the pessary; however, it evident that all of the disclosed embodiments include an interior surface), said sleeve generally supported within said ring; and an annular member having an outer edge and an inner edge (See Annotated Fig. 3 and 14 below; the annular member is defined by the portion of the flange 
    PNG
    media_image2.png
    371
    808
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    489
    870
    media_image1.png
    Greyscale
extending from the sleeve, as shown in Fig. 3; when the flange inverts, the remaining portion of the flange defines the ring, as shown in Fig. 14; once again, the Fig. 3 embodiment is used for annotation to show the region where the sleeve merges with the flange; however, it evident that all of the disclosed embodiments include such a region), said outer edge of said annular member attached to the first edge of said ring and the inner edge of the annular member attached to the first edge of the sleeve supporting said sleeve within said ring, said annular member having a superior surface between the outer edge and inner edges of  the annular member and an inferior surface opposite said superior surface, wherein upon final placement of the pessary within the vagina at least a portion of the interior surface of said sleeve being configured to contact at least a portion of the cervix (Par. 0037; Fig. 2) and at least a portion of the superior surface of the annular member and at least a portion of the outer surface of the ring being configured to contact at least a portion of the vagina (Par. 0059; the annular member and ring are configured to provide "lift", the lift is generated by the annular member and ring contacting the vagina to counter the downward pressure) . However, Crafton is silent regarding said device further comprising a sensor supported within the sleeve. 
Beer teaches an analogous device directed to an intravaginal device (Fig. 1, element 110) which is used to help a user strengthen the pelvic floor (Par. 0025).  The device of Beer is analogous art to Crafton since Beer is within the same field of endeavor, as evidenced by as evidenced by “Association between preterm labour and pelvic floor muscle function” by Turhan Aran.  Aran teaches that weak pelvic floor muscles may cause preterm labor, and that pelvic floor physical therapy may help reduce the risk of preterm birth. Beer goes on to teach the device further comprising a sensor supported within the sleeve (Fig. 2, element 200 is a sensor as disclosed in Par. 0059; sensor 200 is supported on the ring, which is analogous to the sleeve of Crafton since it is in contact with the cervix as disclosed in Par. 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to include a sensor supported within the sleeve, as taught by Beer, in order to described a user’s pelvic floor muscle movement, pressure, strength, or quality, and to characterize the health of the pelvic floor (Par. 0047).  
Regarding Claim 46, the modified device of Crafton and Beer teaches all of the limitations of claim 20 as discussed above, but does not expressly teach wherein said sensor generates a signal indicative of the orientation of the patient. 
However, Beer further discloses the intravaginal device comprising a sensor which generates a signal indicative of the orientation of the patient  (Beer, Par. 0150; the sensor may be a movement sensor, gyroscope, accelerometer, tilt sensor, etc.; these types of sensors generate signals indicative of orientation; the signal is indicate of the orientation of the patient with respect to the patient’s pelvic floor; furthermore, the sensor or combination of sensors is capable to determine the orientation of the device in the x, y, and z axis, which is indicate of the orientation of the patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Crafton and Beer, such that the sensor generates a signal indicative of the orientation of the patient, as taught by Beer, in order to measure a movement of at least one muscle of the pelvic floor (Par. 0059), or to determine whether the device is inserted properly (Par. 0059). 
Claim(s) 20, 25-26, 42, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton, as applied to claim 1 above, and further in view of  US Patent App. Pub. 2017/0020529 to Tsur. 
Regarding Claim 20, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding said pessary further comprising a sensor supported within the sleeve. 
Tsur teaches an analogous device directed to a pessary device (Fig. 5C, element 525) for preventing preterm birth (Par. 0011).  Tsur further teaches said pessary comprising a sensor supported within the sleeve (Par. 0288 discloses a sensor 530 supported in the lower ring 529, which is analogous to the sleeve since in contact with the cervix as shown in Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to include a sensor supported within the sleeve, as taught by Tsur, in order to provide real time contraction monitoring to a doctor (Par. 0290). 
Regarding Claim 25, the modified device of Crafton and Tsur teaches all of the limitations of claim 20 as discussed above, and including the limitations of claims 25 as the device has already been modified to include a sensor where said wherein said sensor generates a signal indicative of the presence of contraction of the uterus (Tsur, Par. 0288). 
Regarding Claim 26, the modified device of Crafton and Tsur teaches all of the limitations of claim 20 as discussed above, and including the limitations of claims 26 as the device has already been modified to include a sensor where said wherein said sensor generates a signal indicative of premature uterine contractions (Tsur, Par. 0230 discloses that the pessary device is indicated to monitoring/preventing premature contractions; therefore the signal generated by the sensor may be indicative of premature uterine contractions). 
Regarding Claim 42, Crafton teaches a pessary (Fig. 1, element 12; the embodiment shown in Fig. 14 will be used for reference) configured to prevent the preterm birth of a fetus comprising: a ring (See Annotated Fig. 14 below) having a first edge and a second edge and an outer surface between said first and second edges and an interior surface between said first and second edges; a sleeve having a first edge and a second edge and an outer surface between said first and second edges of said sleeve and an interior surface between said first and second edges of said sleeve (See Annotated Fig. 3 on next page; Fig. 3 is used for annotation since it displays the interior surface the sleeve of the pessary; however, it evident that all of the disclosed embodiments include an interior surface), said sleeve generally supported within said ring; and an annular member having an outer edge and an inner edge (See Annotated Fig. 3 and 14 below; the annular member is defined by the portion of the flange extending from the sleeve, as shown in Fig. 3; when the flange inverts, the remaining portion of the 
    PNG
    media_image2.png
    371
    808
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    489
    870
    media_image1.png
    Greyscale
flange defines the ring, as shown in Fig. 14; once again, the Fig. 3 embodiment is used for annotation to show the region where the sleeve merges with the flange; however, it evident that all of the disclosed embodiments include such a region), said outer edge of said annular member attached to the first edge of said ring and the inner edge of the annular member attached to the first edge of the sleeve supporting said sleeve within said ring, said annular member having a superior surface between the outer edge and inner edges of  the annular member and an inferior surface opposite said superior surface, wherein upon final placement of the pessary within the vagina at least a portion of the interior surface of said sleeve being configured to contact at least a portion of the cervix (Par. 0037; Fig. 2) and at least a portion of the superior surface of the annular member and at least a portion of the outer surface of the ring being configured to contact at least a portion of the vagina (Par. 0059; the annular member and ring are configured to provide "lift", the lift is generated by the annular member and ring contacting the vagina to counter the downward pressure) . However, Crafton is silent regarding said device further comprising a sensor supported within the sleeve. 
Tsur teaches an analogous device directed to a pessary device (Fig. 5C, element 525) for preventing preterm birth (Par. 0011).  Tsur further teaches said pessary comprising a sensor supported within the sleeve (Par. 0288 discloses a sensor 530 supported in the lower ring 529, which is analogous to the sleeve since in contact with the cervix as shown in Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to include a sensor supported within the sleeve, as taught by Tsur, in order to provide real time contraction monitoring to a doctor (Par. 0290). 
Regarding Claim 47, the modified device of Crafton and Tsur teaches all of the limitations of claim 42 as discussed above, and including the limitations of claim 47 as the device has already been modified to include a sensor where said wherein said sensor generates a signal indicative of the presence of contraction of the uterus (Tsur, Par. 0288). 
Regarding Claim 48, the modified device of Crafton and Tsur teaches all of the limitations of claim 42 as discussed above, and including the limitations of claim 48 as the device has already been modified to include a sensor where said wherein said sensor generates a signal indicative of premature uterine contractions (Tsur, Par. 0230 discloses that the pessary device is indicated to monitoring/preventing premature contractions; therefore the signal generated by the sensor may be indicative of premature uterine contractions). 
Claim(s) 27-28 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton and Cantor, as applied to claim 20 and 42 above, and further in view of  US Patent App. Pub. 2020/0086110 to Karsdon. 
Regarding Claim 27, the modified device of Crafton and Cantor teaches all of the limitations of claim 20 as discussed above, and further teaches wherein said sensor is configured to receive a signal (Par. 0059 teaches the sensor receives a signal which is the measured signal, which is converted to digital data); but is silent regarding wherein generate an electrical current to within the uterus. 
Karsdon teaches an analogous invention directed to a device for controlling preterm uterine contractions (Par. 0001), wherein the device (Fig. 1A, element 100) is configured to receive a signal and generate an electrical current to within the uterus (Par. 0116; electrodes 114 are used to generate the current as disclosed in Par. 0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify sensor of the modified device of Crafton and Cantor to be configured to generate an electrical current to within the uterus, as taught by Karsdon, in order to enhance or inhibit contractions (Par. 0114-0116), inhibit Braxton-Hicks contractions (Par. 0118), or reduce uterine pain (Par. 0119). While Karsdon teaches a remote sensor which receives a signal, the modified device of Crafton and Cantor is equipped with a sensor supported by the sleeve which receives a signal, as discussed above.  Furthermore, said sensor is provided by electrodes (Cantor, Par. 0059).  Therefore, it would have been obvious to one of ordinary skill in the art to further configure electrodes to deliver an electric current, such that said sensor is configured to receive a signal and generate an electrical current to the uterus. 
Regarding Claim 28, the modified device of Crafton, Cantor, and Karsdon teaches all of the limitations of claim 27 as discussed above, and including the limitations of claim 28 as the device has already been modified such that wherein the electrical current serves to interrupt premature contractions of the uterus (Karsdon, Par. 0118 discloses the electrical current may interrupt Braxton-Hicks contractions which are a form of premature contractions; Par. 0035 and 0112 also disclose interrupting preterm uterine contractions). 
Regarding Claim 49, the modified device of Crafton and Cantor teaches all of the limitations of claim 42 as discussed above, and further teaches wherein said sensor is configured to receive a signal (Par. 0059 teaches the sensor receives a signal which is the measured signal, which is converted to digital data); but is silent regarding wherein generate an electrical current to within the uterus. 
Karsdon teaches an analogous invention directed to a device for controlling preterm uterine contractions (Par. 0001), wherein the device (Fig. 1A, element 100) is configured to receive a signal and generate an electrical current to within the uterus (Par. 0116; electrodes 114 are used to generate the current as disclosed in Par. 0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify sensor of the modified device of Crafton and Cantor to be configured to generate an electrical current to within the uterus, as taught by Karsdon, in order to enhance or inhibit contractions (Par. 0114-0116), inhibit Braxton-Hicks contractions (Par. 0118), or reduce uterine pain (Par. 0119). While Karsdon teaches a remote sensor which receives a signal, the modified device of Crafton and Cantor is equipped with a sensor supported by the sleeve which receives a signal, as discussed above.  Furthermore, said sensor is provided by electrodes (Cantor, Par. 0059).  Therefore, it would have been obvious to one of ordinary skill in the art to further configure electrodes to deliver an electric current, such that said sensor is configured to receive a signal and generate an electrical current to the uterus. 
Regarding Claim 50, the modified device of Crafton, Cantor, and Karsdon teaches all of the limitations of claim 49 as discussed above, and including the limitations of claim 50 as the device has already been modified such that wherein the electrical current serves to interrupt premature contractions of the uterus (Karsdon, Par. 0118 discloses the electrical current may interrupt Braxton-Hicks contractions which are a form of premature contractions; Par. 0035 and 0112 also disclose interrupting preterm uterine contractions). 
Claim(s) 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton, as applied to claim 1 above, and further in view of U.S. Patent No. 5,207,232 to Shihata. 
Regarding Claim 29, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein said ring, sleeve, and annular member are pliable (Crafton teaches in Par. 0044 that the device can be made of silicone or rubber, but does not explicitly disclose the device being pliable). 
Shihata teaches an analogous invention which is placed over the cervix (Fig. 1-4, element 8), wherein the device is pliable (Col. 4, lines 1-6; Shihata discloses the device is made of a flexible material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to be made of a pliable material, as taught by Shihata, in order to conform to the patient’s anatomy (Col. 2, lines 55-60). Such a modification would result in said ring, sleeve, and annular member being pliable since the whole device is made pliable. 
Regarding Claim 30, the limitation of said ring, sleeve, and annular member being molded is interpreted as a product by process limitation and therefore does not further limit the claim.  The modified device of Crafton and Shihata teaches all of the limitations of claim 29 as discussed above, and Crafton further teaches wherein said ring, sleeve, and annular member are molded as a unitary piece from a medical-grade silicone (in all of Crafton’s embodiments, the ring, sleeve, and annular member are depicted as one unitary body without discontinuities) and Crafton further teaches the device being made of silicone (Par. 0044).  The device has also been modified in view of Shihata to be made of a pliable material such that said ring, sleeve, and annular member are pliable, and Shihata also teaches a silicone rubber as such a material in Col. 4, lines 1-6. Furthermore, Shihata teaches the silicone rubber is physiologically non-reactive which is interpreted to meet the limitations of medical grade). 
Claim(s) 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Crafton, as applied to claim 1 above, and further in view of US Patent App. Pub. 2015/0265456 to Booher. 
Regarding Claim 31, Crafton teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the ring, sleeve, and annular member have a hardness of between about Shore20A and about Shore60A.
Booher teaches an analogous invention directed to a device for preventing preterm birth (Par. 0036), said device comprising a cervical cup (Fig. 20, element 18) which is analogous to the ring, sleeve, and annular member of Crafton, wherein said device has a hardness of between about Shore20A and about Shore60A (Par. 0080 teaches a silicone material having a hardness between Shore30A and Shore70A; Par. 0088 discloses a material having a hardness between Shore40A and Shore80A for the cervical cup). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the ring, sleeve, and annular member to have a hardness of between about Shore20A and about Shore60A, as taught by Booher, in order to ease in positioning of the device, accommodate patient movement, and accommodate varying locations of the cervix among patients (Par. 0088). 
Regarding Claim 32, the modified device of Crafton and Booher teaches all of the limitations of claim 31 as discussed above, and including the limitations of claim 32 as the device has already been modified such that the ring, sleeve, and annular member have a hardness of between about Shore30A and about Shore50A (Booher, Par. 0080 teaches a silicone material having a hardness between Shore30A and Shore70A; Par. 0088 discloses a material having a hardness between Shore40A and Shore80A for the cervical cup). 
Claim(s) 51 is rejected under 35 U.S.C. 103 as being unpatentable over Crafton, and further in view of Shihata. 

    PNG
    media_image1.png
    489
    870
    media_image1.png
    Greyscale
Regarding Claim 51, Crafton teaches a pessary (Fig. 1, element 12; the embodiment shown in Fig. 14 will be used for reference) configured to prevent the preterm birth of a fetus comprising: a ring (See Annotated Fig. 14 below) having a first edge and a second edge and an outer surface between said first and second edges and an interior surface between said first and second edges; a sleeve having a first edge and a second edge and an outer surface between said first and second edges of said sleeve and an interior surface between said first and second edges of said sleeve (See Annotated Fig. 3 on next page; Fig. 3 is used for annotation since it displays the interior surface the sleeve of the pessary; however, it evident that all of the disclosed embodiments include an interior surface), said sleeve generally supported within said ring, wherein the distance between the first and second edges of said sleeve is greater than the distance between the first and second edges of said ring (Fig. 14; Crafton teaches the ring may be a variety and shapes and lengths; in some embodiments, as in Annotated Fig. 14.1 below, it is evident the sleeve is longer than the flange; and therefore the distance between the first and second edges of the sleeve is greater than the distance between the first and second edges of said ring); and an annular member having an outer edge and an inner edge (See Annotated Fig. 3 and 14 above; the annular member is defined by the portion of the flange extending from the sleeve, as shown in Fig. 3; when the flange inverts, the remaining portion of the flange defines the ring, as shown in Fig. 14; once again, the Fig. 3 embodiment is used for annotation to show the region where the sleeve merges with the flange; however, it evident that all of the disclosed embodiments include such a region), said outer edge of said annular member attached to the first edge of said ring and the inner edge of the annular member attached to the first edge of the sleeve supporting said sleeve within said ring, said annular member having a superior surface between the outer edge and inner edges of  the 
    PNG
    media_image2.png
    371
    808
    media_image2.png
    Greyscale
annular member and an inferior surface opposite said superior surface, wherein said ring, sleeve, and annular member are molded as a unitary piece (the limitation of said ring, sleeve, and annular member being molded is interpreted as a product by process limitation and therefore does not further limit the claim; the device of Crafton; in all of Crafton’s embodiments, the ring, sleeve, and annular member are depicted as one unitary body without discontinuities) and comprise silicone (Par. 0044), wherein upon final placement of the pessary within the vagina at least a portion of the interior surface of said sleeve being configured to contact at least a portion of the cervix (Par. 0037; Fig. 2) and at least a portion of the superior surface of the annular member and at least a portion of the outer surface of the ring being configured to contact at least a portion of the vagina (Par. 0059; the annular member and ring are configured to provide "lift", the lift is generated by the annular member and ring contacting the vagina to counter the downward pressure) .  Crafton is silent regarding wherein said ring, sleeve, and annular member are pliable (Crafton teaches in Par. 0044 that the device can be made of silicone or rubber, but does not explicitly disclose the device being pliable) and comprise medical-grade silicone. 
Shihata teaches an analogous invention which is placed over the cervix (Fig. 1-4, element 8), wherein the device is pliable (Col. 4, lines 1-6; Shihata discloses the device is made of a flexible material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Crafton to be made of a pliable material, as taught by Shihata, in order to conform to the patient’s anatomy (Col. 2, lines 55-60). Such a modification would result in said ring, sleeve, and annular member being pliable since the whole device is made pliable. 
Furthermore, Shihata teaches the material is a silicone rubber which is physiologically non-reactive which is interpreted to meet the limitations of medical grade silicone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device to comprise medical grade silicone, as taught by Shihata, in order to prevent the device from inducing a physiological response, as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783